--------------------------------------------------------------------------------

Exhibit 10.1
 
RADNET, INC.
2006 EQUITY INCENTIVE PLAN
 
STOCK AWARD AGREEMENT
 
The Company hereby awards a Stock Award (the “Restricted Stock”) to the Awardee
named below.  The terms and conditions of the Stock Award are set forth in this
cover sheet and the attached Stock Award Agreement and in the Plan.  This cover
sheet is incorporated into and a part of the attached Stock Award Agreement
(together, the “Agreement”).


Date of Award:
 
Name of Awardee:
 
Number of Shares of Restricted Stock Awarded:
 
Amount Paid by Awardee for the Shares of Restricted Stock Awarded:
$
   
Fair Market Value of a Share on Date of Award:
$

 
Vesting Calculation Date:  __________________,


Vesting Schedule:
 
As long as you continuously are a Service Provider, you will become
incrementally vested as to [   %] of the total number of Shares of Restricted
Stock awarded (rounded down to the nearest whole number), as shown above on the
cover sheet, on each of the first [     ] anniversaries of the Vesting
Calculation Date.  In the event that you cease to be a Service Provider prior to
the [     ] anniversary of the Vesting Calculation Date, you will forfeit to the
Company without consideration (except for any amount paid by you to the Company
for the unvested Shares as shown above) all of the unvested Shares subject to
this Award.  However, the total number of then unvested Shares subject to this
Award shall become fully vested if there is a Change in Control and your status
as a Service Provider is either terminated without cause (as defined below) by
the Company or terminated by you for Good Reason (as defined below) in
anticipation of or written 24 months after the Change in Control
 
By signing this cover sheet, you agree to all terms and conditions described in
the attached Stock Award Agreement and in the Plan and Plan prospectus.  You
specifically acknowledge that you have carefully read the section entitled "Code
Section 83(b) Election" and the attachment entitled "Section 83(b) Elections"
and you further acknowledge that you are solely responsible for filing any Code
Section 83(b) election, and that such election must be filed within thirty (30)
days after the Date of Award in order to be effective. You are also
acknowledging receipt of this Agreement and copies of the Plan and its
prospectus.
 
Company:
 
Awardee:
     
By: ________________________
    ________________________
Its: ________________________
   



Attachments
 
 
 
1

--------------------------------------------------------------------------------

 
 
RADNET, INC.
2006 EQUITY INCENTIVE PLAN
 
STOCK AWARD AGREEMENT
 
The Plan and Other Agreements
The text of the Plan is incorporated in this Agreement by this reference.  You
and the Company agree to execute such further instruments and to take such
further action as may reasonably be necessary to carry out the intent of this
Agreement.  Unless otherwise defined in this Agreement, certain capitalized
terms used in this Agreement are defined in the Plan.
This Agreement, the attached Exhibits and the Plan constitute the entire
understanding between you and the Company regarding this Award of Restricted
Stock.  Any prior agreements, commitments or negotiations are superseded.
   
Award of Restricted Stock
The Company awards you the number of shares of Restricted Stock shown on the
cover sheet of this Agreement.  The Award is subject to the terms and conditions
of this Agreement and the Plan.  This Award is not intended to constitute a
nonqualified deferred compensation plan within the meaning of section 409A of
the Code and will be interpreted accordingly.
   
Vesting
This Award will vest according to the Vesting Schedule on the attached cover
sheet and also the below paragraphs of this section.
The term "Cause" shall mean (1) the Awardee's theft, dishonesty, or
falsification of any documents or records of the Company or any affiliate; (2)
the Awardee's improper use or disclosure of confidential or proprietary
information of the Company or any affiliate; (3) any action by the Awardee which
has a detrimental effect on the reputation or business of the Company or any
affiliate; (4) the Awardee's failure or inability to perform any reasonable
assigned duties after written notice from the Company or an affiliate, and a
reasonable opportunity to cure, such failure or inability; (5) any material
breach by the Awardee of any employment or service agreement between the Awardee
and the Company or an affiliate, which breach is not cured pursuant to the terms
of such agreement; (6) the Awardee's conviction (including any plea of guilty or
nolo contendere) of any criminal act which impairs the Awardee's ability to
perform his or her duties with the Company or an affiliate; or (7) violation of
a material Company policy.
 
The term "Good Reason" shall mean, as determined by the Administrator, (A) a
material adverse change in the Awardee's title, stature, authority, or
responsibilities with the Company (or the affiliate employing him or her); (B) a
material reduction in the Awardee's base salary or annual bonus opportunity; or
(C) receipt of notice that the Awardee's principal workplace will be relocated
by more than 50 miles.  The Awardee must provide written notice to the Company
within 60 days of the initial existence of a Good Reason event or else the
Awardee will have waived any ability to resign his/her service for Good Reason
with respect to such event.
 
Upon the death or permanent disability (as determined by a physician independent
of Awardee and Company) of Awardee.
   

 
 
 
2

--------------------------------------------------------------------------------

 
 
Escrow
The certificate(s) for the Restricted Stock shall be deposited in escrow with
the Secretary of the Company (or his/her designee) to be held in accordance with
the provisions of this paragraph.  Each deposited certificate shall be
accompanied by a duly executed Assignment Separate from Certificate in the form
attached hereto as Exhibit A.  The deposited certificates shall remain in escrow
until such time as the certificates are to be released or otherwise surrendered
for cancellation as discussed below.  Upon delivery of the certificates to the
Company, you shall be issued an instrument of deposit acknowledging the number
of Shares of Restricted Stock delivered in escrow to the Secretary of the
Company.
     
All regular cash or stock dividends, if any, on the Restricted Stock shall be
held in escrow and shall be subject to the same vesting conditions provided in
this Agreement.
 
The Restricted Stock held in escrow hereunder shall be subject to the following
terms and conditions relating to their release from escrow or their surrender to
the Company, provided, however, that the minimum number of Shares released to
you in any individual release of Share certificates must be at least twenty-five
(25) Shares (unless the release represents your final release of Share
certificates from escrow):
 
· When your interest in the Restricted Stock vests, the certificates for such
vested Restricted Stock (and related dividends) shall be released from escrow
and delivered to you, at your request.  Upon your Termination of Service for any
reason prior to vesting and in which no vesting is provided upon such
termination, any unvested Restricted Stock (and dividends) subject to this
Agreement shall be immediately surrendered to the Company.
 
No Assignment
The Shares subject to this Award shall not be sold, anticipated, assigned,
attached, garnished, optioned, transferred or made subject to any creditor’s
process, whether voluntarily, involuntarily or by operation of law.  However,
this shall not preclude a transfer of vested Shares by will or by the laws of
descent and distribution.  In addition, pursuant to Company procedures, you may
designate a beneficiary who will receive any outstanding vested Shares in the
event of your death.  Regardless of any marital property settlement agreement,
the Company is not obligated to recognize your spouse’s interest in your Award
in any way.
   
Code Section 83(b) Election
You represent and warrant that you understand the Federal, state and local
income tax consequences of the granting of this Restricted Stock.  Under Section
83 of the Code, the Fair Market Value of the Restricted Stock on the date any
forfeiture restrictions applicable to such Restricted Stock lapse will be
reportable as ordinary income at that time.  For this purpose, “forfeiture
restrictions” include surrender to the Company of unvested Restricted Stock as
described above.  You may voluntarily elect to be taxed at the time the
Restricted Stock is acquired to the extent that the Fair Market Value of the
Restricted Stock exceeds the amount of consideration paid by you (if any) for
such Restricted Stock at that time rather than when such Restricted Stock ceases
to be subject to such forfeiture restrictions, by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within thirty (30)
days after the Date of Award.  A form for making this election is attached as
Exhibit B hereto.  Failure to make this filing within the thirty (30) day period
will result in the recognition of ordinary income by you as the forfeiture
restrictions lapse.  YOU ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND
NOT THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER CODE SECTION 83(b), EVEN IF
YOU REQUEST THE COMPANY OR ITS REPRESENTATIVES TO MAKE THIS FILING ON YOUR
BEHALF.  MOREOVER, YOU ARE RELYING SOLELY ON YOUR OWN ADVISORS WITH RESPECT TO
THE DECISION AS TO WHETHER OR NOT TO FILE A CODE SECTION 83(b) ELECTION.
   
Leaves of Absence
For purposes of this Agreement, while you are a common-law employee, your status
as a Service Provider does not terminate when you go on a bona fide leave of
absence that was approved by the Company (or its parent, subsidiary or
affiliate) in writing, if the terms of the leave provide for continued service
crediting, or when continued service crediting is required by applicable
law.  Your status as a Service Provider terminates in any event when the
approved leave ends, unless you immediately return to active work.
The Company determines which leaves count for this purpose (along with
determining the effect of a leave of absence on vesting of the Award), and when
your status as a Service Provider terminates for all purposes under the Plan.
   
Voting and Other Rights
Subject to the terms of this Agreement, you shall have all the rights and
privileges of a stockholder of the Company while the Restricted Stock is held in
escrow, including the right to vote and to receive dividends (if any).
   
Adjustments
In the event of a stock split, a stock dividend or a similar change in the
Company stock, the number of outstanding Shares covered by this Award may be
adjusted (and rounded down to the nearest whole number) pursuant to the
Plan.  This Award shall be subject to the terms of the agreement of merger,
liquidation or reorganization in the event the Company is subject to such
corporate activity.

 
 
 
3

--------------------------------------------------------------------------------

 

 
Taxes and Withholding
You will be solely responsible for payment of any and all applicable taxes
associated with this Award.
The delivery to you of any Shares will not be permitted unless and until you
have satisfied any withholding or other taxes that may be due.  At the
discretion of the Administrator, any such tax withholding obligations may be
settled by the Company withholding and retaining a portion of the Shares from
the Shares that would otherwise be deliverable to you as of the vesting date
and/or by Shares which have already been owned by you for more than six (6)
months and which are surrendered to the Company.  Such withheld or surrendered
Shares will be applied to pay the withholding obligation by using the aggregate
fair market value of the withheld or surrendered Shares as of the date
of vesting.  If Shares are withheld, then you will be delivered the net amount
of vested Shares after the Share withholding has been effected and you will not
receive the withheld Shares.
   
Restrictions on Issuance and Resale
The Company will not issue any Shares if the issuance of such Shares at that
time would violate any law or regulation.
 
By signing this Agreement, you agree not to sell, transfer, dispose of, pledge,
hypothecate, make any short sale of, or otherwise effect a similar transaction
of any Shares acquired under this Award (each a “Sale Prohibition”) at a time
when applicable laws, regulations or Company or underwriter trading policies
prohibit the exercise or disposition of Shares.  The Company shall have the
right to designate one or more periods of time, each of which generally will not
exceed one hundred eighty (180) days in length (provided however, that such
period may be extended in connection with the Company’s release (or announcement
of release) of earnings results or other material news or events), and to impose
a Sale Prohibition, if the Company determines (in its sole discretion) that such
limitation(s) is needed in connection with a public offering of Shares or to
comply with an underwriter’s request or trading policy, or could in any way
facilitate a lessening of any restriction on transfer pursuant to the Securities
Act of 1933 or any state securities laws with respect to any issuance of
securities by the Company, facilitate the registration or qualification of any
securities by the Company under the Securities Act of 1933 or any state
securities laws, or facilitate the perfection of any exemption from the
registration or qualification requirements of the Securities Act of 1933 or any
applicable state securities laws for the issuance or transfer of any
securities.  The Company may issue stop/transfer instructions and/or
appropriately legend any stock certificates issued pursuant to this Award in
order to ensure compliance with the foregoing.
 
If the sale of Shares acquired under this Award is not registered under the
Securities Act of 1933, but an exemption is available which requires an
investment representation or other representation and warranty, you shall
represent and agree that the Shares being acquired are being acquired for
investment, and not with a view to the sale or distribution thereof, and shall
make and warranties as are deemed necessary or appropriate by the Company and
its counsel.
   
Legends
All certificates representing the Shares issued under this Award may, where
applicable, have endorsed thereon the following legends and any other legends
the Company such other representations determines appropriate:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER AND OPTIONS TO PURCHASE SUCH SHARES SET FORTH IN AN AGREEMENT
BETWEEN THE COMPANY AND THE REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN
INTEREST.  A COPY OF SUCH AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF THE
COMPANY AND WILL BE FURNISHED UPON WRITTEN REQUEST TO THE SECRETARY OF THE
COMPANY BY THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”
 
“THE SHARES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
OF 1933, AS AMENDED, AND MAY NOT BE SOLD, PLEDGED, OR OTHERWISE TRANSFERRED
WITHOUT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR AN OPINION OF
COUNSEL, SATISFACTORY TO THE COMPANY AND ITS COUNSEL, THAT SUCH REGISTRATION IS
NOT REQUIRED.”
   
No Retention Rights
Your Award or this Agreement does not give you the right to be retained by the
Company (or any parent or any subsidiaries or affiliates) in any capacity.  The
Company (or any parent and any subsidiaries or affiliates) reserves the right to
terminate your status as a Service Provider at any time and for any reason.
 
This Award and the Shares subject to the Award are not intended to constitute or
replace any pension rights or compensation and are not to be considered
compensation of a continuing or recurring nature, or part of your normal or
expected compensation, and in no way represent any portion of your salary,
compensation or other remuneration for any purpose, including but not limited
to, calculating any severance, resignation, termination, redundancy, dismissal,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

 
 
 
4

--------------------------------------------------------------------------------

 
 

   
Notice
Any notice to be given or delivered to the Company relating to this Agreement
shall be in writing and addressed to the Company at its principal corporate
offices.  Any notice to be given or delivered to you relating to this Agreement
shall be in writing and addressed to you at such address of which you advise the
Company in writing.  All notices shall be deemed effective upon personal
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
   
Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California without reference to the conflicts of law provisions thereof.
   
Voluntary Awardee
You acknowledge that you are voluntarily participating in the Plan.
   
No Rights to Future Awards
Your rights, if any, in respect of or in connection with this Award or any other
Awards are derived solely from the discretionary decision of the Company to
permit you to participate in the Plan and to benefit from a discretionary future
Award.  By accepting this Award, you expressly acknowledge that there is no
obligation on the part of the Company to continue the Plan and/or grant any
additional Awards to you or benefits in lieu of other Awards even if Awards have
been granted repeatedly in the past.  All decisions with respect to future
Awards, if any, will be at the sole discretion of the Administrator.
   
Future Value
The future value of the underlying Shares is unknown and cannot be predicted
with certainty.  If the underlying Shares do not increase in value (or decrease
in value) after the Date of Award, the Award could have little or no value.
   
No Advice Regarding Award
The Company has not provided any tax, legal or financial advice, nor has the
Company made any recommendations regarding your participation in the Plan, or
your acquisition or sale of the underlying Shares.  You are hereby advised to
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan or this
Award.
   
No Right to Damages
You will have no right to bring a claim or to receive damages if any portion of
the Award is cancelled or expires.  The loss of existing or potential profit in
the Award will not constitute an element of damages in the event of your
Termination of Service for any reason, even if the termination is in violation
of an obligation of the Company or a parent or a subsidiary or an affiliate to
you.
   
Data Privacy
You hereby explicitly and unambiguously consent to the collection, use and
transfer, in electronic or other form, of your personal data as described in
this document by the Company for the exclusive purpose of implementing,
administering and managing your participation in the Plan.  You understand that
the Company holds certain personal information about you, including, but not
limited to, name, home address and telephone number, date of birth, social
security or insurance number or other identification number, salary,
nationality, job title, any shares of stock or directorships held in the
Company, details of all Awards or any other entitlement to Shares awarded,
cancelled, purchased, exercised, vested, unvested or outstanding in your favor
for the purpose of implementing, managing and administering the Plan
(“Data”).  You understand that the Data may be transferred to any third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in your country or elsewhere and that the
recipient country may have different data privacy laws and protections than your
country.  You authorize the recipients to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing your participation in the Plan,
including any requisite transfer of such Data, as may be required to a broker or
other third party with whom you may elect to deposit any Shares acquired under
the Plan.

 
By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the Plan and its prospectus.  Any
inconsistency between this Agreement and the Plan shall be resolved by reference
to the Plan.
 
 
5

--------------------------------------------------------------------------------

 


EXHIBIT A
 
ASSIGNMENT SEPARATE FROM CERTIFICATE
 
FOR VALUE RECEIVED and pursuant to that certain Stock Award Agreement dated as
of ________________, 20_____ the undersigned hereby sells, assigns and transfers
unto _________ shares of the Common Stock of Radnet, Inc., a
Delaware corporation, standing in the undersigned’s name on the books of said
corporation represented by certificate No. ____________, herewith, and does
hereby irrevocably constitute and appoint ______________________________
attorney-in-fact to transfer the said stock on the books of the said corporation
with full power of substitution in the premises.
 
Dated:                      __________________, 20____
 




_______________________________________



 


 
6

--------------------------------------------------------------------------------

 




EXHIBIT B
 
ELECTION UNDER SECTION 83(b) OF
THE INTERNAL REVENUE CODE
 
The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:
 
1.           The name, address and social security number of the undersigned:
 
___________________________________________________________________________________
 
___________________________________________________________________________________

___________________________________________________________________________________


Social Security No. :
 
2.
Description of property with respect to which the election is being made:

 
____________________ shares of common stock of Radnet, Inc. (the “Company”).
 
3.
The date on which the property was transferred is _____________, 20_______

 
4.
The taxable year to which this election relates is calendar year 20___________.

 
5.
Nature of restrictions to which the property is subject:

 
The shares of stock are subject to the provisions of a Stock Award Agreement
(the “Agreement”) between the undersigned and the Company.  The shares of stock
are subject to forfeiture under the terms of the Agreement.
 
6.
The Fair Market Value of the property at the time of transfer (determined
without regard to any lapse restriction) was $__________ per share, [for a total
of $__________.]

 
7.
The amount paid by taxpayer for the property was $__________.

 
8.
A copy of this statement has been furnished to the Company.

 
Dated:  _____________ __, 20________.
 


_______________________________________
[Taxpayer’s Name]
 
 
 
7

--------------------------------------------------------------------------------

 